Citation Nr: 1417485	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  13-30 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.

2.  Entitlement to service connection for glaucoma, to include as secondary to service-connected type II diabetes mellitus.

3.  Entitlement to an increased evaluation for a right shoulder dislocation, currently rated 20 percent disabling.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1962 to September 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2011 and February 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

In the April 2011 rating decision, the RO increased the evaluation for the Veteran's right shoulder disability and assigned a 20 percent rating effective from February 5, 2010.  The RO also denied service connection for glaucoma.  In the February 2012 rating decision, the RO denied service connection for PTSD and confirmed its previous denial of service connection for glaucoma.  

The Board notes that the Veteran specifically claimed service connection for PTSD.  However, the medical evidence shows diagnoses of other psychiatric disorders, potentially arising from the same symptoms for which the Veteran was seeking benefits.  A claim for service connection for a psychiatric disability encompasses all psychiatric symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  Generally, a claimant is not competent to diagnose his specific mental condition; he is only competent to identify and explain the symptoms that he observes and experiences.  Id.  For this reason, the issue has been recharacterized, as reflected on the title page.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case. A review of the documents in the Virtual VA paperless claims file reveals VA treatment notes relevant to the issues on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

With respect to the Veteran's claim for service connection for an acquired psychiatric disorder, the Board notes that, in January 2014, a VA examiner noted that he was unable to complete a VA examination for mental health conditions because he was the Veteran's treating provider; however, he also noted that he provided the requested opinions in December 2013.  A review of the record shows that the referenced opinion is not included in the record.  

With respect to the claim for service connection for glaucoma, the Board notes that in a February 2012 VA medical opinion, the examiner opined that the Veteran's open angle glaucoma was less likely than not proximately due to or the result of his service-connected diabetes mellitus.  The Board finds this VA medical opinion to be inadequate because the VA examiner only addressed the causation aspect of secondary service connection.  He did not address the aggravation aspect.  38 C.F.R. § 3.310 (2013).  

With respect to the Veteran's claim for an increased rating for his service-connected right shoulder disability, the Board notes that evidence that is potentially relevant to his claim, including private treatment notes from a private physician, P.P.G. (initials used to protect privacy), have not been translated from Spanish to English.  

In addition, the Veteran was last provided a VA examination to determine the symptoms and severity of his service-connected right shoulder disability in March 2010, which would have been over four years ago.  While the March 2010 VA diabetes mellitus examiner noted that the Veteran had retired from his profession as an obstetrician gynecologist due to his right shoulder disability, that examiner did not address the specific findings necessary to evaluate the disability under the rating criteria.  In addition, in an April 2011 statement, the Veteran indicated that his right shoulder disability caused him to retire.  The United States Court of Appeals for Veterans Claims (Court) has held that, when a Veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).

Moreover, as noted above, in an April 2011 statement, he also related that his right shoulder disability prevented him from engaging in his profession as an obstetrician gynecologist.  The Court has held that, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a TDIU as a result of that disability is warranted. Rice v. Shinseki, 22 Vet. App. 447 (2009).   Therefore, the AOJ should develop a claim for TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).

Lastly, December 2003 correspondence from F.R.A., M.D., that relates to the Veteran's TDIU claim has not been translated from Spanish to English.  On remand, this document must also be translated.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed disorders.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

All outstanding VA treatment notes should be obtained.  Specifically, the AOJ should obtain a copy of any December 2013 VA medical opinion related to any mental health conditions and associate it with the claims file.

2.  The AOJ should translate the December 2003 correspondence from F.R.A., M.D., and private treatment notes from P.P.G., from Spanish to English and associate copies of the translated reports with the claims file.

3.  After obtaining any outstanding records and translations, the AOJ should obtain a clarifying medical opinion from the VA examiner who provided the February 2012 VA medical opinion, pertaining to the Veteran's claimed glaucoma, or, if he is not available or unable to provide the requested opinions, an appropriate clinician, to obtain a clarifying medical opinion as to the directives set forth below. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not that the Veteran's glaucoma manifested in service or is otherwise related to her military service.

The examiner should also opine whether it is at least as likely as not that the glaucoma is either caused by or aggravated by the Veteran's service-connected type II diabetes mellitus.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2013), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  The AOJ should obtain a clarifying medical opinion from the VA examiner who authored the February 2012 VA medical opinion, pertaining to the Veteran's major depressive disorder, or, if he is not available or unable to provide the requested opinions, an appropriate clinician, to obtain a clarifying medical opinion as to the directives set forth below. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should specifically review the post-service treatment records documenting the Veteran as having been previously diagnosed with PTSD, to include a November 2013 VA psychiatric consultation that includes diagnoses of major depressive disorder and PTSD.  It should be noted that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or at any point during the pendency of that claim. 

The examiner should indicate whether there is any reason to support or doubt the validity of the diagnoses of PTSD.  If the examiner determines that the Veteran has had PTSD, he or she should then comment upon the link between the current symptomatology and any verified in-service stressor.

For any diagnosis identified other than PTSD, the examiner should state whether it is at least as likely as not that the disorder manifested in service or is otherwise thereto.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2013), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

5.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected right shoulder disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected right shoulder disability. 

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  In particular, the examiner should provide the range of motion in degrees and indicate whether there is any form of ankylosis.  He or she should also state whether there is any impairment of the humerus and impairment of the clavicle or scapula, and if so, provide the findings necessary under the rating criteria for such manifestations. 

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

6.  After the development requested has been completed, the RO/AMC should review the examination reports to ensure that they are in compliance with the directives of this REMAND.  If the reports are deficient in any manner, the RO/AMC should implement corrective procedures.

7.  The AOJ should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disabilities, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the AOJ should ensure that proper notice is provided and that any necessary development is completed.  Such development may include obtaining information about the Veteran's employment history or obtaining additional medical evidence or a medical opinion.

8.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

9.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


